Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 1817 to 1818
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan


				
					Dear Sir
					1817–1818
				
				ever Since your last Letter to the president I have had a great inclination to address a Letter to mr vanderkamp and being now confined to my chamber by an attack of the Reumatism, I find a leisure hour to address my Friend in his SolituteIn the first place, I assure him I have not any pretentions to the Character of a Learned Lady, and very  therefore according to his creed intitled to his Benevolence, I can Say with Gays Phylo  Hermit, The little knowledge I have gaindIs all from Simple Nature draind I beleive in the expression of your Sentiments you have united  those of most Gentleman, who Seek rather for a companion than a Rival. from the Life of Madam de Stael I learn that it was her Superiour learning and tallents which counted not prudently Conceald which caused the coldness estrangement and unhappiness of their Lives her Life with the Baron—and the Sarcasstic remark of Boneparty who in a conference which She Solicited with him—in which She took occasion to point out Some measure proper for him to pursue made her no other replie than to Say, Who Educates your Children Madam?I like your portrait of female exelence Soloman has drawn it also in the character of a virtuous wife if a Sound understanding had not been blended with virtuous habits and principles. it is not probable that the Heart of her Husband could have Safely  trusted in her, or that he would have been known & respected as her Husband by the Elders of the Land. be Sure if all we read of soloman is true endowed as he was with Superiour wisdom—and plentifull Experience, no Man her had ever a larger Range to form a judgment upon. it is very certain that a well informd  woman conscious of her nature and dignity, is more capable of performing the Relatives, Duties and of engageing and retaining the affections of a Man of understanding than one whose intellectual endowments rise not above the common level—my Friend miss Welch has been making me a visit, and Seeing your request for Some fugitive peices has been kind enough to transcribe them for you—and give me the pleasure of inclosing them to you. the one written So familiarly by J Q A then ing it to his wife who past the winter in Berlin, is really a Stolen Coppy, and I had some Scrupels in Sending it to you. but a Mans Domestic Character is  Sometimes is “better learnt by Such a trivial circumstance than by a volm of public transactions—and I know it is Submitted to a partial Friend—My good Husband will write to you when the extream cold abates and he Shakes off Some correspondents who give him more vexation than pleasure. pray have you Seen John  Randolphs Letter and mr Lloyed Replie?present me in a friendly manner to mrs vanderkamp—tell her I wish we were Neighbours—I Should then have a pleasure which our residence in a country villiage deprives us that of the  Society and converse of a Gentleman of Taste Science and extensive information. altho much of his learning might be above my comprehension, his Benevolence politeness and urbanity would render it gratefull and be in unison with the good will and Friendship / entertaind for him by 
				
					Abigail Adams
				
				
			